As filed with the Securities and Exchange Commission on, 2011.Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AT&T INC. (Exact name of registrant as specified in its charter) Delaware 43-1301883 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 208 S. Akard Street, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) AT&T Savings Plan AT&T Savings and Security Plan AT&T Long Term Savings and Security Plan AT&T Retirement Savings Plan AT&T Puerto Rico Savings Plan AT&T Puerto Rico Retirement Savings Plan AT&T of Puerto Rico, Inc. Long Term Savings and Security Plan BellSouth Savings and Security Plan (Full title of the plans) Name, address and telephone number of agent for service: Please send copies of all communications to: Ann E. Meuleman Wayne Wirtz Senior Vice President and Secretary Associate General Counsel AT&T Inc. AT&T Inc. 208 S. Akard, 32nd Floor 208 S. Akard, 30th Floor Dallas, Texas 75202 Dallas, Texas75202 (210) 821-4105 (210) 821-4105 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer XAccelerated filer Non-accelerated filer Smaller Reporting Company CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $1.00 per share The price per share was calculated in accordance with Rule 457(c) and (h) of the Securities Act of 1933 for purposes of calculating the registration fee.The fee was computed based on 100,000,000 shares (using the average of the high and low price of the stock on March 18, 2011). Pursuant to Rule 416(a) under the Securities Act of 1933, this registration statement also covers such indeterminate number of additional shares of Common Stock as is necessary to eliminate any dilutive effect of any future stock split or stock dividend.No additional registration fee is required.In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plans described herein. EXPLANATORY NOTE This Registration Statement registers an additional 100,000,000 shares of AT&T Inc. common stock to be issued under the AT&T Savings Plan, the AT&T Savings and Security Plan, the AT&T Long Term Savings and Security Plan, the AT&T Retirement Savings Plan, the AT&T Puerto Rico Savings Plan, the AT&T Puerto Rico Retirement Savings Plan, the AT&T of Puerto Rico, Inc. Long Term Savings and Security Plan, and the BellSouth Savings and Security Plan (the "Plans").Pursuant to General Instruction E of Form S-8, the contents of the Registration Statement on Form S-8 relating to the Plans (File No. 333-162472filed on October 14, 2009) (the "Prior Registration Statement") are hereby incorporated by reference in this Registration Statement. The Prior Registration Statement is currently effective and this Registration Statement relates to securities of the same class as those to which the Prior Registration Statement relates. PART II. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 8.Exhibits Exhibit Number Description of Exhibits 5 Validity opinion of Wayne Watts, Esq. 23-a Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm 23-b Consent of Wayne Watts, Esq. (contained in opinion filed as Exhibit 5) 24 Powers of Attorney of Officers and Directors SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, State of Texas, on this 25th day of March2011. AT&T INC. By:/s/Richard G. Lindner Richard G. Lindner Senior Executive Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated: Principal Executive Officer: Randall L. Stephenson * Chairman of the Board, Chief Executive Officer and President Principal Financial and Accounting Officer: Senior Executive Vice President and Chief Financial Officer By:/s/Richard G. Lindner Richard G. Lindner, as attorney-in-fact for Mr.Stephenson, the Directors, and on his own behalf as Principal Financial and Accounting Officer ­March 25, 2011 DIRECTORS: Gilbert F. Amelio * Lynn M. Martin * Reuben V. Anderson * John B. McCoy * James H. Blanchard * Matthew K. Rose* Jaime Chico Pardo * Laura D’Andrea Tyson * James P. Kelly * Patricia P. Upton * Jon C. Madonna * *By power of attorney The Plans.Pursuant to the requirements of the Securities Act of 1933, the Administrator for the Plans set forth below has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, State of Texas, on this 24th day of March 2011. AT&T Savings Plan AT&T Savings and Security Plan AT&T Long Term Savings and Security Plan AT&T Retirement Savings Plan AT&T Puerto Rico Savings Plan AT&T of Puerto Rico Inc. Long Term Savings and Security Plan BellSouth Savings and Security Plan AT&T Puerto Rico Retirement Savings Plan By:AT&T Services, Inc., Plan Administrator By:/s/Michael P. Coffey Michael P. Coffey Senior Vice President - Compensation, Benefits and Policy INDEX TO EXHIBITS Exhibit Number Description of Exhibits 5 Validity opinion of Wayne Watts, Esq. 23-a Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm 23-b Consent of Wayne Watts, Esq. (contained in opinion filed as Exhibit 5) 24 Powers of Attorney of Officers and Directors
